Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Payal Patel on 16 March 2021.

The application has been amended as follows: in the claims, please amend claims 1 and 15 as follows.
1.	(Currently amended) A glass article configured to be placed over a display of an automotive interior system, the glass article comprising:
a first major surface, a second major surface, a minor surface connecting the first major surface and the second major surface, and a thickness (t) (millimeters) in a range from about 0.1 mm to 0.8 mm;
a compressive stress (CS) region; and
a central tension (CT) region,
wherein the CS region and the CT region define a stress profile along the thickness,
wherein all points of the stress profile along at least a portion of the CT region form a power-law profile having a power exponent, wherein the power exponent is in a range from about 1.2 to 3.4;
wherein a portion of the CS region extends from the first major surface to a depth of compression (DOC),
wherein the glass article is configured to convert from a flat configuration in which the CT region has a maximum value (CTflat) that is about 60 MPa or less to a cold bent configuration, wherein the glass article in the cold bent configuration [[to]] comprises a maximum tensile value (CTbent), wherein CTbent/CTflat <1.4; and
wherein, after an impactor having a mass of 6.8 kg impacts the first major surface at an impact velocity of 5.35 m/s to 6.69 m/s, the glass article breaks into fragments having a minimum dimension that is greater than 5% of a surface area of the display over which the glass article is configured to be placed.

15.	(Currently amended, Withdrawn)  The glass article of claim 1, wherein the glass article is in a .

Election/Restrictions
Claim 1 is allowable. Claims 15, 18, and 19, previously withdrawn from consideration as a result of an election of species, require all the limitations of claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species between Species A1 and A2, as set forth in the Office action mailed on 31 October 2019, is hereby withdrawn 
Claim 1 is allowable. Claims 26 and 27, previously withdrawn from consideration as a result of an election of species, require all the limitations of claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species between Species B1 and B2, as set forth in the Office action mailed on 31 October 2019, is hereby withdrawn and claims 26 and 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
In view of the withdrawal of the election of species requirements, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-12 and 14-31 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Specifically, the most pertinent prior art reference, deemed to be the previously cited DeMartino reference, cannot render obvious the limitation of a glass having a thickness of about 0.1 mm to 0.8 mm and the limitation that the glass having a CTflat value of about 60 MPa or less.  Specifically, DeMartino states that CTflat varies based on the inverse square root of thickness for the glasses disclosed therein (viz. the lower CTflat values are those of thicker glasses), and that a glass disclosed therein having a bent)” is considered to be definite and having support in the specification as filed, where person having ordinary skill in the art would be able to rely upon, inter alia, disclosure of Fig. 10 of the instant application to determine a maximum tensile value of a glass article in a cold bent configuration, wherein the glass article in a flat configuration has a power-law stress profile.
Separately, claim 7 is allowable over the art for the reason mentioned above, and for the reason that the previously cited DeMartino reference is silent on the presence of the claimed knee region, and that it would not be obvious to modify DeMartino with any of the cited references disclosing such a knee region, for doing so would change the principle of operation of at least the DeMartino reference.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to cold bent glasses and/or glasses having a particular stress profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781